Citation Nr: 1002025	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
disability of the knees.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied service connection for 
bilateral osteoarthritis of the knees.  Although the RO has 
determined that new and material evidence has been submitted 
to reopen the claim for service connection for a back 
condition, the Board must determine on its own whether new 
and material evidence has been submitted to reopen this 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

In June 2009, the Board remanded the case for further 
development.  The development was undertaken and the case has 
been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed October 1960 rating decision, the RO 
denied the Veteran's claim for service connection for 
residuals of an injury to both knees.

2.  In a July 1967 Board decision, service connection for a 
knee disability was denied.

3.  In unappealed rating decisions issued in December 1983 
the RO denied entitlement to service connection for a right 
knee disability, and in May 2006, the RO denied the Veteran's 
claim for service connection for a knee condition.

4.  The evidence associated with the claims file subsequent 
to the May 2006 rating decision is cumulative or redundant of 
the evidence previously of record or is not sufficient to 
raise a reasonable possibility of substantiating the claim 
for service connection for a right knee disability.

5.  The evidence received with regard to the left knee 
disability pertains to an element of the claim that was 
previously found to be lacking, that is necessary to 
establish service connection; and that on its face raises a 
reasonable possibility of substantiating the claim.

6.  A current left knee disability was first shown many years 
after service and is not related to a disease or injury in 
service.


CONCLUSION OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has been received to reopen a 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  A left knee disability was not incurred or aggravated in 
service, nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Id. 

In a November 2007 letter, issued prior to the initial 
adjudication of the claim to reopen, and in July 2009, the 
agency of original jurisdiction notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection and of the evidence required under Kent, supra, 
regarding new and material evidence to reopen a previously 
denied claim.  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The July 2009 letter specifically told him of the reasons for 
the Board's 1967 denial.  It did not explicitly tell him that 
the 1983 and 2006 denials had been premised on the absence of 
new and material evidence to reopen the claim.  The Veteran 
was, however, sent a copy of the 2006 decision and a letter 
in December 1983, which informed him that the claim was 
denied because new and material evidence had not been 
received.  

During the current appeal, he received copies of the rating 
decision, statement of the case, and Board remand; which all 
noted that the basis for the prior denials had been the 
absence of new and material evidence.  While these post-
decisional documents could not constitute VCAA notice, they 
should have put the Veteran on notice as to what was 
required.  He has had months, and in some cases, years to 
respond to the notice.  Hence the Veteran had a meaningful 
opportunity to participate in the adjudication of the claim 
and was not prejudiced by the absence of full VCAA notice.  

The letters satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, in March 2008, March 2009 letters, as well as the 
July 2009 letter.  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
duty to provide an examination or medical opinion does not 
apply to a claim to reopen a finally denied claim unless new 
and material evidence is received.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).

VA has obtained records of treatment reported by the Veteran, 
including service treatment and VA and private treatment 
records and records of VA examinations.  The previous remand 
was premised on the need to seek records of VA treatment 
reported by the Veteran.  The appeals management center (AMC) 
attempted to secure these records, but the VA facility 
responded that it did not have any records for the dates 
reported by the Veteran.  Thereafter, the AMC issued a 
supplemental statement of the case that informed the Veteran 
that it had not been able to obtain the records and it 
specified the efforts it had made to obtain those records.  
The AMC thereby complied with the requirements to assist 
claimants in obtaining records from Federal facilities.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been afforded a VA examination with 
regard to his claim.  An examination is not required prior to 
reopening the finally denied claim.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

With regard to the reopened claim for service connection for 
a left knee disability, there is evidence of a current left 
knee disability, and the Veteran has reported both an in-
service injury and a continuity of symptoms.  As discussed 
below, however, his reports are not deemed credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
(Board may determine that a Veteran's statements lack 
credibility).  There is no other credible and competent 
evidence that a current left knee disability may be related 
to service.  An examination is, therefore, not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d at 1337 ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



New and Material Evidence and Reopening

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection 
for residuals of injuries to both knees in September 1960.  
In October 1960, the RO issued a denial of the Veteran's 
claim based on a finding that there was no evidence of a knee 
injury in service.  The Veteran did not file an appeal and 
the decision became final.  

The Veteran filed a claim for service connection for a left 
knee injury in August 1965.  The claim was denied in a June 
1966 RO rating decision based on a finding that there was no 
knee disability found on VA examination.  The Veteran filed 
an appeal and in July 1967, the Board issued a decision 
denying the Veteran service connection for a knee disability 
based on its findings that although there was evidence of a 
right knee injury in service, the injury was of an acute and 
transitory nature, without residual disabilities; and that 
the existence of any current disability of the left knee as a 
result of an injury in service was not shown.  

In November 1983, the Veteran filed another claim for service 
connection for a right knee injury.  In an unappealed 
December 1983 rating decision, the RO denied the Veteran's 
claim based on a finding that there was no new and material 
evidence submitted.  

In November 2005, the Veteran filed a claim for service 
connection for a bilateral knee injury.  The 2006 decision 
confusingly stated that the claim was reopened although it 
went on to find that new and material evidence had not been 
received.  The May 2007, statement of the case issued in 
response to a notice of disagreement with the 2006 decision, 
clarified that new and material evidence had not been 
received.  The RO closed the Veteran's appeal after he failed 
to submit a timely substantive appeal in response to the 
statement of the case.

The evidence of record at the time of the 2006 decision 
included service treatment records documenting a January 1952 
injury to the right knee; statements from A.F. and T.M. 
reporting that they had witnessed the knee injury in service; 
the Veteran's September 1960 claim in which he reported no 
treatment since service; his February 1966 report that he had 
been "checked" at for knee problems at a VA facility; the 
report from that facility later in February 1966 that there 
was no record of the Veteran's treatment at that facility; 
outpatient treatment records from the Bedford, Massachusetts 
VA Medical Center dated in September 1983 and showing the 
Veteran's complaints of recurring right knee pain over the 
past 30 years; records from the Lahey Clinic dated in 
December 1983 showing treatment for a torn right meniscus.

The evidence added to the record since the previous final 
decisions includes copies of previously considered outpatient 
treatment records from he Bedford VA Medical Center dated 
from September 1983 to November 1983; December 1983 treatment 
records from the Lahey Clinic; and October 2007 and January 
2009 statements from H.K., MD.  

The October 2007, statement from Dr. HK reports bilateral 
osteoarthritis of both knees "going back to at least 1983."  
Dr. HK's 2009 statement essentially confirms what was 
revealed by the previously considered evidence.  He noted the 
Veteran's reports of bilateral knee pain after trauma to both 
knees in 1952, but also noted that the medical records only 
dated back only to 1983, and that he had not seen any records 
regarding knee problems prior to that date.

The Veteran's statements linking his current knee 
disabilities to his military service, as well as two lay 
statements from A.F. and T.M, military comrades of the 
Veteran, have also been added to the record.  The two lay 
statements were previously considered and therefore, they are 
not new.  The Veteran's statements are essentially cumulative 
or redundant in nature since similar statements of the 
Veteran were previously of record.  

This evidence documents the presence of left and right knee 
disabilities many years following the Veteran's discharge 
from service.  The evidence of record at the time of the 
prior final denials showed the in-service right knee injury, 
the Veteran's reports many years after service that he had a 
current disability related to that injury and the initial 
clinical evidence of a right knee disability in 1983, 
approximately 30 years after service.  

With regard to the right knee, the evidence received since 
the prior denials, is duplicative of that previously 
considered.  It shows a current disability documented in 
1983, and the Veteran's reports that the disability had begun 
with the previously documented injury during service in 1952.  
As such the newly received evidence is not new and material.

Left Knee-New and Material

In its 1967 decision the Board denied entitlement to service 
connection for a left knee disability, in part because there 
was no showing of a current disability.  Dr. HK's October 
2007 report of osteoarthritis in both knees provides the 
first clinical evidence of a current disability involving 
that joint.  This evidence relates to a necessary element of 
service connection that was found to be absent at the time of 
the previous denial, and on its face raises a reasonable 
possibility of substantiating the claim.  As such, it is new 
and material.

Left Knee-Merits 

Initially the Board must determine whether it is prejudicial 
to consider this claim on the merits.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran has made arguments on the 
merits of the claim throughout the course of the current 
appeal, and the RO appears to have also adjudicated the 
merits of the claim.  The Veteran is therefore not prejudiced 
by the Board's adjudication of the claim on the merits.

Dr. H.K's statements provide competent evidence of a current 
disability, as does the Veteran's report of knee pain.  The 
Veteran is also competent to report an in-service left knee 
injury and a continuity of symptoms.  His reports, however, 
must be weighed against the contemporaneous record, including 
his own statements.

The contemporaneous service treatment records show that the 
Veteran complained only of a right knee injury and reported 
no left knee complaints at any time in service.  The witness 
statements submitted by the Veteran refer to an injury of 
"his knee" and make no mention of injury to both knees, 
much less to the left knee.

The Veteran did not assert that the 1952 injury involved both 
knees until he submitted his 1960 claim for VA benefits.  He 
subsequently reported that he had received no post-service 
treatment for a left knee disability.  The initial records of 
treatment for a right knee disability in 1983 are quite 
detailed but do not mention any history of left knee 
disability or symptoms.  

Given the contemporaneous record, the Board finds that the 
Veteran's reports of an in-service injury and continuity of 
symptoms are not credible.  Hence, the evidence is against 
finding an in-service left knee injury or a nexus between a 
current left knee disability and service.  In addition, 
although osteoarthritis is a chronic disease subject to 
presumptive service connection if shown in service and at any 
time thereafter, or if shown to a compensable degree in 
service; there was no showing of left knee osteoarthritis in 
service or for decades thereafter.  Cf. 38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.307, 3.309.  As such, the weight of 
the evidence is against the claim, and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence has not been presented, reopening 
of a claim for service connection for a right knee disability 
is denied.

New and material has been presented; the claim for service 
connection for a left knee disability is reopened and to this 
extent is granted.

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


